In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00049-CV

IN THE INTEREST OF L.K. AND O.K.,            §   On Appeal from the 393rd District
CHILDREN                                         Court
                                             §
                                                 of Denton County (14-09269-393)
                                             §
                                                 November 8, 2018
                                             §
                                                 Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s “Order on Motion

for Enforcement of Child Support Order” and its “Order on Motion for Additional

Orders on Motion for Enforcement of Child Support” and remand this case to the

trial court for further proceedings consistent with this opinion.

      It is further ordered that appellees D.L.K. and M.A.K. shall pay all of the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Wade Birdwell___________________
                                           Justice Wade Birdwell